PER CURIAM.
Having considered the appellant’s response to the Court’s order, we dismiss this appeal for lack of jurisdiction. See Bd. of County Comm’rs of Madison County v. Grice, 438 So.2d 392, 394 (Fla.1983); Johnson v. First City Bank of Gainesville, 491 So.2d 1217 (Fla. 1st DCA 1986); Gries Investment Co. v. Chelton, 388 So.2d 1281 (Fla. 3d DCA 1980). The dismissal is without prejudice to appellant’s right to appeal when a final order is rendered in the trial court.
ERVIN, DAVIS and VAN NORTWICK, JJ., concur.